[DO NOT PUBLISH]


                  IN THE UNITED STATES COURT OF APPEALS
                                                              FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                             ________________________  ELEVENTH CIRCUIT
                                                           JUNE 30, 2006
                                                        THOMAS K. KAHN
                                   No. 05-14390
                                                             CLERK
                              ________________________

                        D. C. Docket No. 98-00016-CR-AAA-2

UNITED STATES OF AMERICA,

                                                                          Plaintiff-Appellee,

                                            versus

PAUL MCGOWAN,

                                                                      Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                         for the Southern District of Georgia
                           _________________________

                                      (June 30, 2006)

Before BLACK and PRYOR, Circuit Judges, and CONWAY*, District Judge.

PER CURIAM:




       *
         Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
      After oral argument and examination of the record and briefs in this case,

we conclude the district court did not err in finding that Defendant-Appellant Paul

McGowan “failed to proffer any substantial credible evidence to warrant the

extraordinary relief of a writ of error coram nobis.”

      AFFIRMED.




                                         2